Kidgely, Chancellor.
The justice of this case is entirely with the complainants, and 1 cannot do better than to adopt the opinion of Kent C. J. in the case of Markle vs. Hatfield, 3 Johns, R. 455. This, indeed, is rather stronger on the part of the complainants. It may be doubted whether the defendant had not knowledge of the state of the Snow Hill notes at the time of the payment. At any rate, he assured the complainant, Job Jefferson, that they were good. Hall (who had himself stopped taking the money before this settlement) cannot be considered as an agent, so as to bind either party by his act. He merely was present and assisted in counting the notes and in settling the business.
There must be a decree for the complainants.